Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-9, drawn to a coating composition.
Group II, claim(s) 10-14, drawn to a coated substrate.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claim 1 is of simply incredible breadth and is likely anticipated by hundreds, and perhaps thousands, of disclosures.  Illustrative of the unpatentability of claim 1, and therefore, the lack of unity given that there can be no inventive concept in a demonstrably unpatentable claim, Applicant is directed to the teachings of U.S. Patent # 5,574,967 where there is disclosed a water repellant coating composition containing an integrated primer (title) comprising perfluorinated silanes (abstract) and a hydrolysable silane or siloxane that fulfills the role of an integral primer, or internal adhesion promoter, according to column 1, lines 53-56.  Another reference that is anticipatory of both claims 1 and 10, further indication of their individually remarkable scope is U.S. Patent # 7,049,384.  See the abstract, the paragraph bridging columns 2 and 3 where the makeup of the composition is more precisely defined, column 4, lines 63+ where an adhesion promoter is contemplated, column 5, lines 61+ where appropriate solvents are delineated, and claim 8 where coating compositions are recited.  Of course the 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
As a lead-in to the election of species requirement, the Examiner notes that Applicant seemed to improperly define the silane of chemical formula 1 in claim 2 as being comprised of each X1-X5 where all of X1-X5 are said to be represented by “A-B-C-D-E-F-G”.  This seems to be complete mischaracterization of the compounds structure.  As written, the claim would seem to suggest not only that each of X1 through X5 are required but that they all contain the structural attributes of A through G, possibly bonded in the order shown.  Not only is this extremely unlikely, but it would leave all the permutations of the silane in claim 4 without proper antecedent basis because they clearly do not contain all of the residues circumscribed in A through G.  Rather, the Examiner expects that it was Applicant’s intention that X1-X5 may feature one or combinations of two of more of these structural attributes and not with the connectivity suggested by “A-B-C-D-E-F-G”.  The Examiner even questions the necessity for the presence of more than one variable X if, in fact, it can connote groups comprising some combination of attributes A through G.  Take for instance the first named compound in claim 4 trifluoromethyltrimethoxysilane.  What possible assignments could be made to X1, X2, X3, X4, and X5 such that they, in aggregate, represent a trifluoromethyl group?  In reality trfluoromethyltrimethoxysilane would be aptly described by a formula
R2-X1-SiR13
where X1 is CF2, R2 is a fluorine atom, and the groups R1 are methoxy groups.
Clearly, full revision of this claim, and the Specification so that their descriptions match, will be necessary.  (The Examiner appreciates that it is unusual for such analysis to be incorporated into a restriction requirement but it was deemed necessary in connection with the election of species requirement that follows.)
Assuming that the Examiner’s interpretation of claim 2 is correct, than it would be appropriate to assume that a proper way of defining the different species would be as compounds containing groups A, B, C, D, E, F, or G or combinations of one or more of these.  The species are, therefore, as follows: 
(i) Compounds containing attribute A,
(ii) Compounds containing attribute B,
(iii) Compounds containing attribute C,
(iv) Compounds containing attribute D,
(v) Compounds containing attribute E,
(vi) Compounds containing attribute F,
(vi) Compounds containing attribute G,
(viii) Compounds containing combinations of A and B,
(ix) Compounds containing combinations of A and C, etc.
Obviously, there are additional combinations and each one of these constitutes a different species.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC S. ZIMMER
Examiner
Art Unit 1765





/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765